              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LITIGATION SUPPORT SERVICES,      : CIVIL ACTION
LLC,
                                  : NO. 19-01574
     Plaintiff,                   :
                                  :
v.                                :
                                  :
ARKADIY LYAMPERT; ELENA           :
LYAMPERT; ANNA LYAMPERT; EAA      :
INVESTMENTS, LLC; VRLA TECH,      :
LLC; VALLEY VIEW GRANTOR          :
RETAINED INCOME TRUST; SECOND     :
VALLEY VIEW GRANTOR RETAINED      :
INCOME TRUST                      :
                                  :
     Defendants.                  :


                               O R D E R


          AND NOW, this 17th day of July, 2019, upon

consideration of correspondence from Defendants, made of record

(ECF No. 23), and following a telephone status and scheduling

conference with counsel held on the record on July 17, 2019, it

is hereby ORDERED as follows:1




1         In email correspondence to the Court, Defendants
stated that they did not have an attorney. ECF No. 23.
However, at the telephone status and scheduling conference,
counsel of record for Defendants, David Crossett, Esq., stated
that he had not been terminated by the Defendants, and he had
not sought to withdraw his representation. The Court is
perplexed as to why Defendants made the statement that they no
longer had an attorney.
         1)   The parties shall proceed to the coin-toss

              provisions of Para. 12 of the Long-Term Engagement

              Agreement.2

         2)   Magistrate Judge Rueter shall set a date and time

              for the coin-toss to be performed in the Chambers

              of Magistrate Judge Rueter, and shall require

              Defendants to designate the person who will appear

              on their behalf to perform the coin-toss.3   In the

              event the designee of Defendants fails to attend or

              to complete the coin-toss in compliance with this

              Order, Plaintiff’s counsel shall be deemed to have

              won the coin-toss.

         3)   The parties shall attend a settlement conference

              with Magistrate Judge Rueter following the

              completion of the coin-toss.



2         Pursuant to the Court’s Order of June 10, 2019, the
parties were required to mediate this matter to completion
within 30 days, and if mediation was not concluded before the
end of 30 days, regardless of the reason (unless extended by the
Court), the parties would proceed to the coin-toss provisions of
the Long-Term Engagement Agreement. ECF No. 18 ¶ 8.
3         At the hearing held on June 10, 2019, Plaintiff’s
counsel, George Bochetto, Esq., represented to the Court that
Jeff Farrow, Esq., has indicated orally and in writing that
Farrow is no longer representing Defendants. Bochetto’s
representation was not contested. Consistent with Para. 12 of
the Long-Term Engagement Agreement, in light of Farrow’s
apparent unavailability, the Court orders these procedures to be
followed.

                                   2
4)   Within 24 hours of the completion of the coin-toss,

     the parties shall file a joint statement explaining

     the outcome of the coin-toss and which arbitration

     service has been selected by the winner, including

     the location of the arbitration proceedings.

5)   The parties will attend a telephone status &

     scheduling conference at a date and time to be

     determined.



           AND IT IS SO ORDERED.


                   /s/ Eduardo C. Robreno
                   EDUARDO C. ROBRENO,    J.




                         3
